Ludeling, C. J.
The motion to dismiss must prevail. Suit was instituted for the recovery of five hundred dollars, with, interests, in the parish court. An exception to the jurisdiction of the court having *219been filed, the plaintiff remitted the interest on the trial, and there was ‘judgment for five hundred dollars. An appeal was taken to the district court. Judgment was again rendered in favor of the plaintiff for five hundred dollars, and defendant has again appealed. The amount in dispute does not exceed five hundred dollars.’ This court is, therefore, without jurisdiction. Constitution, art. 74; 14 An. 114.
It is ordered that the appeal be dismissed,